Case 19-51059 Doc54 Filed 10/01/19 Entered 10/01/19 15:36:41 Page 1 of 12

United States Bankruptcy Court
District of Connecticut

Inve _B.L.E., Inc. Case No, 19-51059

 

Debtor(s) Chapter 11

 

AMENDMENT COVER SHEET

Amendment(s) to the following petition, list(s), schedule(s) or statement(s) are transmitted herewith:
Amended Schedule D (to add Creditor Wells Fargo Auto)

CERTIFICATION

NOTICE OF AMENDMENT(S) TO AFFECTED PARTIES

Pursuant to Federal Rule of Bankruptcy Procedure 1009(a), | certify that notice of the filing of the amendment(s) listed above has
been given this date to any and all entities affected by the amendment as follows:U. S. Trustee ,
USTPRegion02.NH.ECF@USDOJ.GOV

Wells Fargo Auto, Attn: President/Officer, P.O. Box 17900, Denver, CO 80217

Date: October 1, 2019 isi James M. Nugent

 

James M. Nugent
Attorney for Debtor(s)
Harlow, Adams & Friedman, P.C.

One New Haven Avenue, Suite 100
Milford, CT 06460
203-878-0661 Fax:203-878-9568

Software Copyright (c) 1996-2019 Best Case, LLC - wrw.bestcase.com Best Case Bankruptcy

 

 
Case 19-51059 Doc54 Filed 10/01/19 Entered 10/01/19 15:36:41 Page 2 of 12

United States Bankruptcy Court
District of Connecticut

Inre _ B.L.E., Inc. Case No. 19-51059

 

 

Debtor(s} Chapter 11

 

DECLARATION CONCERNING DEBTOR'S SCHEDULES

I, the President of the corporation named as the debtor in this case, declare under penalty of perjury that I
have read the foregoing Schedule D, consisting of _10 page(s), and that they are true and correct to the best of
my knowledge, information, and belief.

|
|
|
DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP
|
|

Date October 1, 2019 Signature ‘s/ Adam H. Betts
Adam H. Betts
President

 

 

Penalty for making a false statement or concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
18 U.S.C. §§ 152 and 3571,

Software Copyright (¢) 1998-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 

 

 

 
 

Case 19-51059 Doc54 Filed 10/01/19 Entered 10/01/19 15:36:41 Page 3 of 12

Fill In this information to identify the case:

Debtorname  B,L.E,, Inc.

 

United States Bankruptcy Court forthe: DISTRICT OF CONNECTICUT

Case number (ifknown) 49-51059

 

We OCheck if this is an
amended fillng

 

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property 12/15
Be as complete and accurate as possible.

1. Do any creditors have claims secured by debtor's proparty?
C1 No. Check this box and submit page 1 of this form to the court with debtor's other schedules, Debtor has nothing else to report on this form.
il Yes. Fill in all of the information below.
List Creditors Who Have Secured Claims
2, List In alphabetical order all creditors who have Socuii i claims. it ace
clalm, list the creditor separately for each claim

     
    

Colunta B

Value of collateral --
aoens that supports this ~:
value* — clalm °°:

      

   
  

 

  
 

         

Do not deduct the

   

    

SHEE Eas a SEER SESE of collateral. °°
Describe debtors property that Is subject to a lien $48,011.46 $20,000.00

2.1 [Ally Financial

 

 

 

Creditar’s Name 2016 Chevrolet Silverado White Truck
Attn: President/Officer VIN 7595
PO Box 380901
Minneapolis, MN 58438
Creditor's mailing address Describe the llen
Car Title
Is the creditor an insider or related party?
eh ea a no
Cradilor's email address, if known O ves
{s anyone else lable on this claim?
Date debt was incurred Ono

Il Yes, Fill out Schedule H: Codeblors (Official Form 206H)
Last 4 digits of account number

 

 

 

2368
Do multiple creditors have an As of the petition filing date, the clalm Is;
Interest In the same proporty? Check all thal apply
Hino O Contingent
C1 Yes, Specify each creditor, 0 uniquidated
Including this creditor and its relative O oisputed
prlorily.
[2.2 | Ally Financial __. Describe debtor's property that Is subject to allan $12,936.06 $7,000.00
Greditor’s Name 2015 Bulck Encore

Attn: President/Officer
PO Box 380901

Minneapolis, MN 55438

 

 

Craditor’s matting address. Describe the lion
Car Title
la the creditor an Insider or related party?
—_— Bno
Greditor’s email address, f known 0 yes

Is anyone else lable on this clalm?
Date debt was Incurred Bi nto

DO Yes. Fill out Schedule H: Codebtors (Official Form 206H)
Last 4 digits of account number

8970
Do multiple creditors have an As of the petitten filing date, the claim Is:
Interest in the same proparty? Check all that apply
B.L,Es
Official Form 206D Schedule D: Creditors By! jo: 1F page 1 of 10
Software Copyright (c) 1996-2019 Bast Case, LLC - vaww.bestcase.com = Adam Betts President Bost Caso Bankruptcy
? en =
Case 19-51059 Doc54 Filed 10/01/19 Entered 10/01/19 15:36:41 Page 4 of 12

Debtor B.L.E., Inc.

Name

EE No

Fi Yes. Specify each creditor,
including this creditor and its relative
priority.

 

Case number (i know) 19-51059

 

C1 contingent
C] unliquidated
CO pisputed

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Software Copyright {c) 1996-2019 Best Case, LLC - www-bestcase.com

2.3 | Ally Financial Describe debtor's property that is subject to a lien $43,110.26 $20,000.00
Creditors Name 2015 Chevrolet Silverado 3500
Attn: President/Officer VIN 1198 (0077)

PO Box 380901
Minneapolis, MN 55438
Credilor’s mailing address Describe the lien
Car Title
Is the creditor an Insider or related party?
a No
Credifor's email address, if known CI yes
Is anyone else liable on this claim?
Date debt was incurred Mi no
CI Yes. Fill out Schedule H: Codebfors (Official Form 206H)
Last 4 digits of account number
3986
Do multiple creditors have an As of the petition filing date, the claim is:
interest in the same property? Check all that apply
Hino O Contingent
C1 Yes, Specify each creditor, C1] unliquidated
including this creditor and its relative Oo Disputed
priority,

[2.4 | C.H. Brown Co., LLC Describe debtor's property that is subject to a Hien $28,327.87 $18,000.00
Creditors Name 2014 JBC 260T Tracked Skid Steer Loader
Attn: President/Officer
P.O, Box 789
Wheatland, WY 82201
Creditors mailing address Describe the lien

Car Title
Is the creditor an insider or related party?
MENo
Creditors email address, if known CI Yes
Is anyone else liable on this claim?
Date debt was incurred Ci no
WH ves. Fill out Schedule H: Codebtors (Official Form 2061)
Last 4 digits of account number
6791
Do multiple creditors have an As of the petition filing date, the claim ts:
interest in the same property? Check ail thai apply
Bio EJ contingent
C1 ves. Specify each creditor, CO unliquidated
including this creditor and its relative C] pisputed
priority.

[2.5 | Caterpillar Financial Describe debtor's property that is subject to a lien $18,615.25 $18,000.00
Gredilor’s Name 2014 Cat 246D Skid Steer BYF01190
Attn: President/Officer
2120 West End Ave.

P.O. Box 340004
Nashville, TN 37203
Creditor's mailing address Describe the lien
Car Title
Official Form 206D Additional Page of Schedule D: Creditors Who Have Claims Secured by Property page 2 of 16

Best Case Bankruptcy
 

Case 19-51059

Debtor B.L.E., Inc.

Doc 54 Filed 10/01/19 Entered 10/01/19 15:36:41

Case number (it know) 19-51059

Page 5 of 12

 

 

Name

 

 

Creditor's email address, # known

Date debt was Incurred

Last 4 digits of account number

4000

 

Do multiple creditors have an
interest in the same property?

Bo
TC yes. Specify each creditor,

 

is the creditor an insider or related party?
Bi nto
Dyes

Is anyone else liable on this claim?
C1 No
WF Yes, Fill out Schedule H: Codebtars {Official Form 206H}

As of the petition filing date, the claim is:
Check all that apply

C1] contingent
CF unliquidated

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

including this creditor and its relative C] disputed
priority.
[2.6 | Caterpillar Financial Describe debtor's property that is subject to a lien $51,397.66 $35,000.00
Creditors Name 2016 Cat Excavator CR500255
Attn: President/Officer
2120 West End Ave.
P.O. Box 340001
Nashville, TN 37203
Creditors mailing address Describe the lien
Car Title
Is the creditor an insider or related party?
Bi no
Creditors email address, if known 0 Yes
Ils anyone else liabje on this claim?
Date debt was incurred Ono
ME Yes. Fill out Schedule H: Codebtors (Official Form 206H}
Last 4 digits of account number
2000
Do multiple creditors have an As of the petition filing date, the claim fs:
interest In the same property? Check ali that apply
Rno C1 contingent
C] Yes. Specify each creditor, CL] Unliquidated
including this creditor and its relative Ol Disputed
priority.
[37 | Citizens Bank Describe debtor's property that is subject to a lien $35,826.30 $20,000.00
Greditor's Name 2016 White Dodge RAM Truck
Attn: President/Officer VIN 7352
225 Main Street
Middletown, CT 06457
Creditors mailing address Describe the lien
Car Title
Is the creditor an insider or related party?
Bao
Creditors email address, if known CI Yes
Is anyone eise Hable on this claim?
Date debt was incurred CI No
MB ves. Fill out Schedule H: Codebtors (Official Form 206H)
Last 4 digits of account number
4052
Do multiple creditors have an As of the petition filing date, the claim is:
interest in the same property? Check all that apply
No a Contingent
(Yes. Specify each creditor, C1 unliquidated
including this creditor and its rejative CI Disputed
priority.
Official Form 2060 Additional Page of Schedule D: Creditors Who Have Claims Secured by Property page 3 of 10

Software Gopyright {c} 1996-2019 Best Case, LLC - www.besicase.com

Bast Case Bankruptcy
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case 19-51059 Doc54 Filed 10/01/19 Entered 10/01/19 15:36:41 Page 6 of 12
Debtor B.L.E., Inc. Case number (if know) 19-51059
Name
2.8 |General Motors Describe debtor's property that is subject fo a lien $43,873.62 $26,000.00
Crediter's Name 2015 Chevrolet Silverado 3500H
Attn: President/Officer Mason Dump Truck
801 Cherry Street VIN 0078
Suite 3600
Fort Worth, TX 76102
Creditors mailing address Describe the lien
Car Title
is the creditor an insider or related party?
Mino
Creditors email address, if known CJ Yes
Is anyone eise liable an this claim?
Date debt was incurred Owe
ME ves. Fill out Schedule H: Codebtors (Official Form 206H)
Last 4 digits of account number
3900
Do multiple creditors have an As of the petition filing date, the claim is:
interest in the same property? Check all that apply
Mino O Contingent
Cl Yes. Specify each creditor, CT unliquidated
including this creditor and its relative CJ Disputed
priority.
2.3 | John Deere Financial Describe debtor's property that Is subject to a lien $28,359.26 $20,000.00
Creditor’s Name 1995 544 G Loader
Attn: President/Officer
P.O. Box 5328
Madison, WI 53705-0328
Creditors mailing address Describe the lien
Car Title
Is the creditor an insider or related party?
ito
Creditors email address, if known C Yas
Is anyone else liable on this claim?
Date debt was Incurred Ci No
M ves. Fill out Sehedule H: Codebtors (Official Form 206H)
Last 4 digits of account number
3302
Do multiple creditors have an As of the petition filing date, the claim is:
interest in the same property? Check all that apply
Bno Oo Contingent
EF] Yes. Specify each creditor, CT unliquidated
including this creditor and its relative O Disputed
priority.
2.1 . .
Qo. |John Deere Financial Describe debtor's property that is subject to a lien $56,821.77 $30,000.00
Creditors Name John Deere Loader 524KXDW
Attn: President/Officer
P.O. Box 5328
Madison, WI 53705-0328
Creditor's mailing address Describe the lien
Car Title
Is the creditor an insider or related party?
Mo
Creditors email address, if known CI Yeas
Is anyone else liable on this claim?
Date debt was incurred Owe
Official Farm 206D Additional Page of Schedule D: Creditors Who Have Claims Secured by Property page 4 of 10

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestease.com

Best Case Bankrupisy
 

Case 19-51059 Doc54 Filed 10/01/19 Entered 10/01/19 15:36:41

Page 7 of 12

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor B.L.E., Inc. Case number (if know) 49-51059
Name
© ves. Fill out Schedule H: Codebtors (Official Form 208H)
Last 4 digits of account number
6810
Do multiple creditors have an As of the petition filing date, the claim is;
interest in the same property? Check all that apply
IE No C1 contingent
[J] Yes. Specify each creditor, O Unliquidated
inciuding this creditor and its relative a Disputed
priority.
2.1 . .
1 John Deere Financiai Describe debtor's property that is subject to a lien $17,884.94 $20,000.00
Credilor's Name John Deere 544 G Loader (Claim Amount
. ; includes: Holland 180 Skid Steer Loader s/n
Attn: President/Officer LMU011210 & Protect SP12 Snow Plow sin
P.O, Box 5328 45913)
Madison, WI 53705-0328
Crediter's mailing address Describe the lien
is the creditor an insider or related party?
MI io
Creditors email address, if known CJ Yes
Is anyone eise liable on this claim?
Date debt was incurred RE No
Gi Yes. Filt out Schedule H: Codebtors (Official Form 206H}
Last 4 digits of account number
Do multiple creditors have an As of the petition filing date, the claim Es:
interest in the same property? Check all that apply
Bo CJ contingent
C] Yes. Specify each creditor, C] untiquidated
including this creditor and its relative oO Disputed
priority.
24 . .
2  |John Deere Financial Describe debtor's property that is subject to a Hen $115,718.22 Unknown
Creditors Name Protech [816 Snow Plow s/n 49117 (Claim
. . Amount includes: Protech [516 Snow Plow
Attn: President/Officer sin 49192, Protech SP12 Front Blade s/n
P.O, Box 5328 44400 & 1998 G. Loader}
Madison, WI 53705-0328
Creditors mailing address Describe the lien
ts the creditor an Insider or related party?
Hino
Creditor's email address, if known CO Yes
Is anyone else liable on this claim?
Date debt was incurred Mo
CT Yes. Fill out Schedule H: Codebfors (Official Form 206H)
Last 4 digits of account number
Do multiple creditors have an As of the petition filing date, the claim is:
interest in the same property? Check ali that apply
Eno 0 Contingent
CF ves. Specify each creditor, O1 untiquidated
including this creditor and ils relative C1 disputed
prioridy.
2.1 . .
3 |John Deere Financial Describe debtor's property that is subject to a Hen $0.06 Unknown
Official Form 206D Additional Page of Schedule D: Creditors Who Have Claims Secured by Property page 5 of f0

Software Capyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Best Gase Bankruptcy
Case 19-51059 Doc54 Filed 10/01/19 Entered 10/01/19 15:36:41

 

 

 

Page 8 of 12

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Bebtor B.L.E., Inc. Case number (it know} 49-51053
Name
Creditor's Name Protech 1816 Snow Plow s/n 49192
Attn: President/Officer
P.O. Box 5328
Madison, WI 53705-0328
Creditar's mailing address Describe the lien
Is the creditor an insider or related party?
Bo
Creditor’s email address, if known C1 ves
is anyone else liable on this claim?
Date debt was incurred Mi No
C1 Yes. Fill out Schedule H: Codebtors (Official Form 206H)
Last 4 digits of account number
Do multiple creditors have an As of the petition filing date, the claim is:
interest in the same property? Check all that apply
Hino (I contingent
CI ves. Specify each creditor, LI Uniiquidated
including this creditor and its relative Ct disputed
priority.
2.4 . .
4  |John Deere Financial Describe debtor's property that is subject to a lien $0.00 Unknown
Creditor’s Name Protech SP12 Front Blade s/n 44400
Attn: President/Officer
P.O. Box 5328
Madison, WI 53705-0328
Crediter's mailing address Describe the tien
Is the creditor an Insider or related party?
Hino
Creditors email address, if known CI Yes
Is anyone else liable on this claim?
Date debt was incurred a No
CI Yes. Fill out Schedule H: Codebtors {Official Form 206H)
Last 4 digits of account number
Do multiple creditors have an As of the petition filing date, the claim is:
interest in the same property? Check ail that apply
no CF Contingent
[J Yes. Specify each creditor, CI unliquidated
including this creditor and its relative 4 Disputed
priority.
2.1 . .
5 |John Deere Financial Describe debtor's property that Is subject to a lien $0.00 Unknown
Creditor's Name Holland 180 Skid Steer Loader s/n
Attn: President/Officer LMU011210
P.O. Box 5328
Madison, WI 53705-0328
Creditors mailing address Describe the lien
Is the creditor an insider or related party?
LN
Creditor's email address, if known CJ ves
Is anyone else liable on this claim?
Date debt was incurred HB nto
C1 Yes. Fili out Schedule H: Codebtors (Official Form 206H)}
Last 4 digits of account number
Official Form 206D Additional Page of Schedule D: Creditors Who Have Claims Secured by Property page 6 of 10

Best Case Bankruptcy
 

 

Case 19-51059 Doc54 Filed 10/01/19 Entered 10/01/19 15:36:41

 

 

 

Page 9 of 12

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor BLL.E., Inc, Case number {if know} 19-51059
Name —_—_—I" =
Do multiple creditors have an As of the petition filing date, the claim is:
interest in the same property? Check all that apply
B No 0 Contingent
C1 ves. Specify each creditor, 0) unliquidated
including this creditor and its relative Disputed
priority.
2.1 . .
6 | John Deere Financial Describe debtor's property that is subject to a lien $0.00 _ Unknown
Creditors Name Protect SP12 Snow Plow s/n 45913
Attn: President/Officer
P.O. Box 5328
Madison, WI 53705-0328
Creditors mailing address Describe the lien
Is the creditor an insider or related party?
ME No
Creditors email address, if known | Yes
Is anyone else liable on this claim?
Date debt was incurred Bano
IT Yes. Fill out Schedule H: Codebiors (Official Form 206H)
Last 4 digits of account number
Do multiple creditors have an As of the petition filing date, fhe claim Is:
interest in the same property? Check all that apply
Bo C1 Contingent
(1 ves. specify each creditor, F untiquidated
including this creditor and its relative C] Disputed
priority.
2.1 . ;
7 {John Deere Financial Describe debtor's property that is subject to a lien $0.00 Unknown
Creditors Name 1998 G Loader
Attn: President/Officer
P.O. Box 5328
Madison, WI 53705-0328
Creditor's mailing address Describe the tien
Is the creditor an insider or related party?
Wino
Creditors email adcress, if known oO Yes
Is anyone else liable on this claim?
Date debt was incurred Eno
(I ves. Fill out Schedule H: Codebtors (Official Forrn 206H)
Last 4 digits of account number
Do multiple creditors have an As of the petition filing date, the claim is:
interest in the same property? Check ail that apply
Bnio C1 contingent
Cl Yes. Specify each creditor, CF unliquidated
including this creditor and its relative CI Disputed
priority.
2.1 . .
8 | Komatsu Financial Describe debtor's property that Is subject to a lien $58,434.24 $20,000.00
Creditor's Name 2014 Komatsu Excavator 88MR-10
Attn: President/Officer
P.O. Box 99303
Chicago, IL 60693-9303
Credilor's mailing address Describe fhe lien
Official Form 206D Additiona! Page of Schedule D: Creditors Who Have Claims Secured by Property page 7 of 10

Software Copyright (c) 1996-2019 Best Case, LLC - www-_bastcase.com Best Case Bankruptcy
Case 19-51059 Doc54 Filed 10/01/19 Entered 10/01/19 15:36:41

 

 

 

 

 

Page 10 of 12

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Debter BLL.E,, Inc. Case number (if know) 19-51059
Name
Gar Title
is the creditor an insider or related party?
oo Bio
Creditor's email address, if known oO Yas
Is anyone else liable on this claim?
Date debt was incurred OO No
I Yes, Fill out Schedtle H: Cadebtors {Official Form 206H)
Last 4 digits of account number
2000
Do multiple creditors have an As of the petition filing date, the claim is:
interest in the same property? Check all that apply
Mino CO contingent
C1 Yes. Specify each creditor, C1 Untiquidated
including this creditor and Its relative C] Disputed
priority.
2.4 .
g |Kubota Credit Corp., USA Pescribe debtor's property that is subject to a lien $41,000.00 $20,000.00
Creditor's Name Wacker Loader
Attn: President/Officer
P.O. Box 2046
Grapevine, TX 76099
Craditor's mailing address Describe the lien
Car Title
is the creditor an insider or related party?
Bo
Creditors amail address, if known ma} Yes
Is anyone else iiable on this claim?
Date debt was incurred C1 No
MM Yes, Fill out Schedule H: Codebtors (Official Form 208H)
Last 4 digits of account number
2383
Do multiple creditors have an As of the petition filing date, the claim is:
interest in the same property? Check all that apply
Hino C1 contingent
EF Yes, Specify each creditor, C] Untiquidated
including this creditor and its relative | Disputed
priority.
2.2 . .
@ |PNC Equip. Finance, LLC Describe debtor's property that is subject to a lien $1,796.00 $1,600.00
Creditors Name Case Tractor $R240-t4
Attn: President/Officer
P.O. Box 71425
Chicago, IL 60694-1425
Creditor’s mailing address Describe the lien
Car Title
is the creditor an Insider or related party?
Mino
Craditors email address, if known | Yes
Is anyone else Hable on this claim?
Date debt was incurred One
WB ves. Fill out Schedule H: Codebtors (Official Form 206H)
Last 4 digits of account number
1873
Do multiple creditors have an As of the petition filing date, the claim is:
interest in the same property? Check all that apply
Official Form 206D Additional Page of Schedule D: Creditors Who Have Claims Secured by Property page 8 of 10

Best Case Bankruptcy
 

Case 19-51059 Doc54_ Filed 10/01/19

 

 

Entered 10/01/19 15:36:41

Page 11 of 12

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor —_B.L.E., Inc. Case number (if know) 49-51059
Name
Bi nc Oo Contingent
(l Yes. Spacify each creditor, D1 unliquidated
including this creditor and its relative Ci Disputed
priority.
2.2 . .
4 PNG Equip. Finance, LLC Describe debtor's property that is subject to a lien $2,311.92 $8,000.00
Creditors Name Kubota BX2370¥
Attn: President/Officer
P.O, Box 71425
Chicago, iL 60694-1425
Creditors mailing address Describe the lien
Car Title
Is the creditor an insider or related party?
BE ito
Crediter's emai addrass, if known | Yes
Is anyone else liable on this claim?
Date debt was incurred LI No
WB ves. Filf out Schedule H: Codebtors (Official Form 208H}
Last 4 digits of account number
3175
Do multiple creditors have an As of the petition filing date, the claim is:
interest in the same property? Check alt that apply
no a Contingent
Cl] Yes. Specify each creditor, C1 untiquidated
including this creditor and its relative Ol Disputed
priority.
2,2
2 |Wells Fargo Auto Describe debtor's property that is subject to a lien $29,283.51 $15,000.00

 

 

 

Crediter's Name

Attn: President/Officer
PO Box 17900

Denver, CO 80217

2015 Chevrolet Silverado 3500
VIN 5601

 

 

 

Creditors mating address

 

Creditors email address, if known

Date debt was incurred

Last 4 digits of account number

5570

Do multiple creditors have an
interest in the same property?

Bo

Cl ves. Specify each creditor,
including this creditor and its relative
priority.

Describe the lien

Car Title
Is the creditor an insider or related party?

Mo
C1 ves

is anyone else liable on this claim?

Mi No

[1] Yes. Fill out Schedule H: Codebfors (Official Form 206H)

As of the petition filing date, the claim is:
Check all that apply

a Contingent
C] Unliquidated
im Disputed

 

 

3. Totai of the doliar amounts from Part 1, Column A, Including the amounts from the Additional Page, if any. $633,708.34

List Others to Be Notified for a Debt Already Listed in Part 1

List In alphabetical order any others who must be notified for a debt already listed In Part 1. Examples of entities that may be listed are collection agencies,
assignees of claims listed above, and attorneys for secured creditors.

If no others need to notified for the debts listed in Part 1, do not fH out or submit this page. If additional pages are needed, copy this page.

page 9 of 10

Official Form 206D Additional Page of Schedule D: Creditors Who Have Claims Secured by Property

Software Copyright (c} 1996-2019 Best Case, LLC - www.bastcase.com Best Case Bankruptcy
 

 

Case 19-51059 Doc54 Filed 10/01/19 Entered 10/01/19 15:36:41 Page 12 of 12

 

 

 

Debtor B.L.E., Inc. Gase number (if know) 19-51059
Name
Name andaddress .; - ay oO . . : On which line in Part 1 did - Last 4digits of ~~
: Woe! it a : : you enter the related creditor? account number for .
this entity
Official Form 206D Additional Page of Schedule D: Creditors Who Have Claims Secured by Property page 10 of 10

Software Copyright (c) 1996-2019 Best Case, LLC - www.besicase.com Best Case Bankruptcy
